Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Alternative Names
NKG2D is also commonly known as KLRK1 and CD314. 
BCMA is also commonly known as B-cell maturation antigen, TNFRSF17 and CD269.  
CD16 is also commonly known as Fcγ, FcγRIII, FCGR3 and FCG3, sometimes with an added designation of “a” and “b”.

Election/Restriction
Applicant’s election without traverse of Species A, which is NKG2D-binding antibody comprising the heavy and light chain pair of SEQ ID NO:39/40, and Species B, which is a BCMA-binding antibody comprising heavy and light chain CDR sets of SEQ ID NO:137-139 and 140-142, in the reply filed on 7/13/21 is acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should also address the methods of use.


Examiner’s Comment Regarding the Amendment to the Specification of 7/13/21
	Applicant in the REMARKS filed with amendment to the specification of 7/13/21, correctly points out the basis in the specification as filed for sequences and corresponding SEQ ID NO:s added in Table 2. No new matter was added. 

Information Disclosure Statement
Reference B06, EP 0845998, in the information disclosure statement filed 7/13/21 fails to comply with the provisions of 37 CFR 1.98 and MPEP § 609 because the reference is not in English and no translation was provided.  That reference has not been considered.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-7, 15, 16 and 28-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 14-18, 42-45 and 52-57 of copending Application No. 17/266,349 (‘349 reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because. Both application claim a protein comprising a first antigen-binding site that binds NKG2D, a second antigen-binding site that binds BCMA, and an antibody Fc domain or a portion thereof sufficient to bind CD16, or a third antigen-binding site that binds CD16. Copending application ‘349 requires that the first antigen-binding site comprise an antibody scFv.  Both applications specify that the first and second antigen binding sites are on the same polypeptide (instant claims 4 and 6, ‘349 claims 20).  Both also claim the protein wherein the antibody Fc domain (i.e., CD16-binding domain) .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 1-8, 13-16 and, 26-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 18-24 of copending Application No. 16/483,330 (‘303) in view of US Patent 9,683,053 B2. 
Both applications are drawn to a protein comprising 1) a NKG2D-binidng site, 2) a tumor-associated antigen-binding site, and 3) an antibody Fc domain or a portion thereof sufficient to bind CD16 or a CD16-binding site.  Instant SEQ ID NO:39 and SEQ ID NO:1 are the same and are identical to SEQ ID NO:1 of ‘330, i.e., the heavy chain variable domain of the NKG2D-binding site.  The instant applications specifies the tumor-associated antigen (TAA) is BCMA. Copending application ‘330 listed in original claim 17 that BCMA was a TAA, though that species of TAA is canceled in currently amended ‘330 claim 17, it is still encompassed by generic claim 1.  Paragraph [0181] in the instant specifications defines BCMA as a TAA. Both applications claim wherein the first or second binding domains are single domain antibodies and claim common structures for the trispecific protein, as well as a formulation comprising the protein, cell comprising a nucleic acid encoding the protein, method of enhancing cell death comprising exposing a tumor and NK cells to the protein, and method of treating cancer by administering the protein. Both applications claim wherein the protein comprising and Fc domain comprise hinge and CH2 domains and an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Copending application ‘330 does not claim wherein there is a substitution in the Fc region. 
e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains. Such substitutions would have been obvious in the instantly claimed protein in view of the claimed structures of the protein.
This is a provisional nonstatutory double patenting rejection.


Claims 1-7, 13-16 and, 26-37 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 33-35, 37, 38-43 and 45-47 of copending Application No. 16/967,0218 (‘218) in view of US Patent 9,683,053 B2. 
Both applications have claims drawn to a method of enhancing tumor cell death comprising exposing a tumor and natural killer cells and to a method of treating cancer comprising administering to a subject a protein comprising 1) a NKG2D-binidng site, 2) a tumor-associated antigen-binding site, and 3) an antibody Fc domain or a portion thereof sufficient to bind CD16 or a CD16-binding site.  The instant applications specifies the tumor-associated antigen (TAA) is BCMA. Paragraph [0181] in the instant specifications defines BCMA as a TAA. An antigen-binding site that binds BCMA is encompassed by the term tumor-associated antigen-binding site.  Both applications claim wherein the first or second binding domains are single domain antibodies and claim common structures for the trispecific protein. Because copending applications claims a method of using the trispecific protein, the protein itself is obvious, as is a formulation comprising the protein, and a cell comprising a nucleic acid encoding the protein. Both applications also claim wherein the protein comprising and Fc domain comprise hinge and CH2 domains and an amino acid sequence at least 90% identical to amino acids 234-332 of a human IgG1 antibody. Copending application ‘218 does not claim wherein there is a substitution in the Fc region. 
US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains. Such substitutions would have been obvious in the instantly claimed protein in view of the claimed structures of the protein.



Claim Rejections - 35 USC § 112(a)
Claim Rejections - 35 USC § 112The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13-14 and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 13-14 and 26-27 are drawn to the protein of claim 1 wherein the first and second antigen-binding site, respectively, is a single-domain antibody, e.g., VHH fragment or VNAR fragment. The specification does not disclose any particular single-domain antibodies which bind NKG2D or BCMA. The specification provides guidance or direction only for an antigen-binding construct comprising the full variable heavy and light chains, e.g., a scFv, Fab or full-length immunoglobulin molecule. Single domain structures may be very different, with binding relying on a single variable set of CDRs, usually derived by immunization of camels (Yan et al., J. Transl. Med. 12:343, 2014). Yan et al. used a large library of 1.65 x 109 CFU/mL based on CDRH3 domains and were able to isolate only 2 single antigen-binding single domain antibodies (p. 7/12, col. 2, second paragraph, and p. 9/12, col. 2, last paragraph).  Previously using an 


Claims 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject in need thereof, wherein the method comprises administering an effective amount of a protein according to claim 1, does not reasonably provide enablement for treatment of a patient without cancer, i.e., not in need thereof, and wherein the amount is not effective.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The claims require treatment of cancer, but do not require that the patient treated has cancer. If the patient is not in need of said treatment, the method is not enabled. Nor does the treatment require an effective amount to be use, which if a less than effective amount is used, would not reasonably be expected to provide treatment. As defined in the specification in paragraph [0065], “[T]he term “effective amount” refers to the amount of a compound sufficient .



Claims 8, 9 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the protein wherein for claim 8 and 9 the NKG2D-binding site comprise a heavy chain variable region (VH) comprising CDR1-3 of SEQ ID NO:1 or 39, i.e., SEQ ID NO:64-66, and a light chain variable region (VL) comprising CDR1-3 of SEQ ID NO:40, wherein for claims 17-19 the BCMA-binding site comprise a VH comprising CDR1-3 of SEQ ID NO:91, i.e., SEQ ID NO:137-139, and a VL comprising CDR1-3 of SEQ ID NO:92, i.e., SEQ ID NO:88-90, does not reasonably provide enablement for the NKG2D antibody of claims 8-9 that does not comprise both the VH and VL CDR1-3 set forth above, and for claims 17-19 that does not comprise both the VH and VL CDR1-3 set forth above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Claims 9 and 17 are drawn to an antigen-binding region comprising a VH and VL pair, wherein the VH/VL amino acid sequences are at least 90% identical to SEQ ID NO:39/40 (NKG2D-binding) or 91/92 (BCMA-binding). Claim 8 specifies only that a VH is at least 90% identical to SEQ ID NO:1, without reference to a VL. SEQ ID NO:1 and 39 are the same. The CDR1-3 of VH SEQ ID NO:1 are disclosed as SEQ ID NO:64-66 ([0011]). Claims 18 specifies only that the VH CDR1-3 are SEQ ID NO:137-139, without reference to a full binding site comprising both a VL and VH. The VH of SEQ ID NO:1/39 is 117 amino acids and the CDR3 therein (SEQ ID NO:66) is 11 amino acids in length.  The VL of SQ ID NO:40 is 106 amino acids.  Similarly, the VH of SEQ ID NO:91 is 116 amino acids and the CDR3 (SEQ ID NO:139) is 7 amino acids. The VL of SEQ ID NO:92 is 109 amino acids. This means the NKG2D-binding VH CDRs are 36/117 (31%) and VL CDRs are 26/107 (25%) of the entire variable region, and BCMA-binding VH CDRs are 29/116 (25%) and VL CDRs are 27/109 (25%), with the rest being framework regions. Further, focusing only on the VH CDR3, with the VH CDR3 of SEQ ID NO:1 only 11 and that of SEQ ID NO:91 only 7 amino acids, if a single amino acid is 
For an antibody, it is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework (FR) sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Chen et al. (EMBO J. 14 (12): 2784-2794, 1995) teaching that the substitution of a single amino acid in VH CDR2 of an antibody can totally ablate antigen binding and that the same substitution in closely related antibodies can have opposite effects on binding (e.g., see entire document, including Figure I). The authors compared the effects of identical substitutions in related anti-phosphocholine antibodies DI6 and TI5, and as shown in Figure 3, some substitutions increased antigen binding in one antibody while ablating it in the other. While other amino acid changes in antibodies produced only small or insignificant changes in binding affinity, the complexity of antigen binding and affinity by antibodies is high. Even though there are some publications which acknowledge that VH CDR3 is important, the conformations of other CDRs as well as framework residues (FRs) influence binding. There is no information in the specification about which amino acids of the CDRs and/or FRs are necessary and/or sufficient for specific NKG2D or BCMA binding. Lamminmaki et al. (J. Biol. Chem. 276:36687, 2001) showed with the crystallographic structure of an anti-estradiol antibody complex that although VH CDR3 played a predominant role in antibody binding, all CDRs in the light chain made direct contact with the antigen (p. 36693, col. 2, first two paragraphs). MacCallum et al. (J. Mol. Biol 262:732, 1996) analyzed a variety of antibodies for their interaction with their antigen and found that although CDR3 of the VH dominated the interaction, a number of residues outside the CDRs make antigen contact and residues in the CDR which do not contact antigen are important for backbone conformations (e.g., p. 733, 
 Further, there is no reasonable expectation that providing only the VH or VL would enable the skilled artisan to make and use the invention with a functional antigen-binding domain. Nor is there a reasonable expectation that mixing the VH and VL of disclosed NKG2D- or, separately, BMCA-binding antibodies would produce an antibody with the necessary binding properties for the instant claims. While the VH/VL sequences of at least 6 antibodies that bind each of NKG2D and BCMA (Tables 1 and 2) are provided, the antibodies which bind the same antigen do not share any significant structural similarity. As to antibodies in which only the HV or LV is specified, there is no evidence or reasonable expectation that variable domains or their CDRs could be mixed-and-matched between antibodies to produce a functional NKG2D- or BCMA-binding antibody or fragment thereof because as the prior art shows, small changes in CDRs can disrupt antigen binding. Even for antibodies which bind the same antigen, Kranz et al. (Proc. Natl. Acad. Sci., USA, 78(9):5807 -5811, 1981) showed that in mixing heavy and light chains from six monoclonal anti-fluorescyl antibodies, heterologous heavy and light chain mixtures did not form anti-fluorescyl active sites (p. 5809, col. 1, first part of second paragraph).  In another experiment (supra, p. 5809, col. 1, third paragraph), “Of the 30 possible heterologous H and L chain combinations, 13 did not reassociate within detectable limits…, 13 reassociated but with less affinity than the homologous association,.. and 4 associated with greater affinity than the homologous reassociation….”
Therefore, for the reasons discussed above, including the breadth of the claims as they relate to substitutions which may be in the CDR(s) or requirement of only a specific VH or VL, 


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 33 is indefinite because the metes and bounds of the claim are not clear.  It is unclear if the “cell” is intended to be “in vitro” or includes “in vivo” cells.  If Applicant intends that the cell is in culture (i.e.,. in vitro), which is supported by the instant specification in paragraphs [00109]-[00110], then a term such as “isolated” or “ host” before “cell” would obviate this rejection.  If Applicant intends that cells in vivo are included, then this claim would be subject to a rejection under 35 USC 112(a), for lack of enablement for transgenic animals or gene therapy.  Note that if the latter is the case, a rejection under 35 USC 112(a), would not be considered a new rejection and would not preclude the next Office action from being made final since the issue is here raised.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 13-19, 26-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170368169 A1 in view of US Patent 9,963,513 B2 and US Patent 9,683,053 B2
	US 20170368169 teaches multispecific antibodies that engage immune cells and tumor cells, wherein the immune cell is a NK cell, including wherein the antibody comprises and antigen binding domain that binds to NKG2D and CD16 ([0102]).  Further, it taught that the multispecific antibody binds a cancer/tumor cell, including one expressing a hematological antibody which may be BCMA (end of [0099]). Cancer that can be targeted include multiple myeloma ([0098] and [0645]). It is taught that NKG2D is a receptor that acts as both a stimulatory and costimulatory manner in innate immune responses on activated NK cells, leading to cytotoxic activity ([0669]). The multispecific antibody can treat cancer, including hematological cancer (claim 182). Multispecific antibodies in a number of configurations are taught, including wherein the first (NKG2D) or second (BCMA) binding site heavy chain variable domain (VH) and light chain variable domain (VL) are present on the same polypeptide (e.g., Figs. 4A-4C, 15D or 20) and wherein the VL is common for both the first (NKG2D) and second (BCMA) binding site (e.g., Fig. 15B).  Other multispecific antibodies are taught in which e.g., claims 178-180).  US 20170368169 does not teach wherein the VH and VL are at least 90% identical to SEQ ID NO:91 and 92 or comprise the VH CDR1-3 of SEQ ID NO:137-139 or VL CDR1-3 of SEQ ID NO:88-90.  Nor does it teach wherein the Fc domain comprises one or more positions substituted as set forth in instant claim 31 or 37.
 	US 9,963,513 teaches BCMA antibody having the variable heavy and light chain regions (VH and VL) of SEQ ID NO:29 and 19 (col. 8, line 41, TABLE 1, antibody 83A10). Recombinant production of the antibody in which an expression vector comprising a polynucleotide sequence encoding the antibody is expressed in vitro in a host cell (col. 26, lines 29-41), as well as produced of the antibody by immunization (Example 1D).  The antibody binds BCMA expressed by a human multiple myeloma cell line (TABLE 7, Fig. 4A). The antibody crossreacts with cynomolgus monkey BCMA (Example 1H6 and TABLE 4).  Example 3B discloses IgG1 anti-BCMA antibody comprising a Fc region (see TABLE 6). It is taught (col. 13, lines 39-43) that, “Another advantage of the antibody according to the invention is based on the inclusion of an Fc portion, which is associated with an elimination half-life of about ~12 days and allows at least once or twice/week administration.” Also taught are bispecific BCMA-CD3-binding antibodies with an Fc region which bind multiple myeloma cells as well as CD3-expressing T cells, and were designed to redirect T cell cytotoxicity to multiple myeloma cells (Example 5C, Examples 7-8 and 11). The claims are drawn to a method of treating multiple myeloma comprising administering to a subject in need thereof a bispecific antibody that binds BCMA and CD3 and comprises an Fc portion (claims 1 and 4).
US 9,683,053 teaches engineering human IgG1 heavy chains Fc regions having a substitution including K409W and/or substitutions at other locations such as S364, T366 and T411, for example (e.g., Example 1, col. 152, lines 5-24) which facilitate heterodimerization of two immunoglobulin chains.
e.g., US 9,683,052, Example 1H6) for preclinical testing. It would have been obvious to have had as the BCMA-binding region of the trispecific antibody the 83A10 antibody as taught by US 9,963,513, which 83A10 antibody has the VH and VL of SEQ ID NO:29 and 19, which are identical to instant SEQ ID NO:91 and 92, respectively, and inherently comprise the VH CDR1-3 of instant SEQ ID NO:137-139 and VL CDR1-3 of SEQ ID NO:88-90.  This would have been a desirable antigen-binding portion of the trispecific antibody because antibody 83A10 binds multiple myeloma cells. It would have been obvious wherein the CD16-binding site was an IgG1 Fc domain comprising a hinge and CH2 domain as disclosed for multispecific antibodies of US 20170368169, which taught the advantage of an Fc domain was extending antibody half-life so that less frequent administration was required. It further would have been obvious wherein the Fc domain differed from human IgG1 at position K409W and/or substitutions at other locations such as S364, T366 and T411, for example, which were known to facilitate heterodimerization of two immunoglobulin chains.


Sequence Comparison
Compared of instant SEQ ID NO:39 (NKG2D HV = Qy) to
US Patent 10,377,827 SEQ ID NO:9 (c-Met LV = Db)
  Query Match             94.0%;  Score 594;  DB 1;  Length 117;
  Best Local Similarity   94.9%;  
  Matches  111;  Conservative    2;  Mismatches    4;  Indels    0;  Gaps    0;

Qy          1 QVQLQQWGAGLLKPSETLSLTCAVYGGSFSGYYWSWIRQPPGKGLEWIGEIDHSGSTNYN 60
              |||||||||||||||||||||||||||||||||||||||||||||||||||:||||||||


Qy         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARARGPWSFDPWGQGTLVTVSS 117
              ||||||||||||||||||||||||||||||||||||| |  : ||||||||||||||
Db         61 PSLKSRVTISVDTSKNQFSLKLSSVTAADTAVYYCARGRDGYDFDPWGQGTLVTVSS 117



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman